Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Amendment filed 9/15/2021 in response to the Office Action of 7/12/2021 is acknowledged and has been entered.  Claims 1-6, 12-13, 21-26 are pending.  Claims 23-26 are newly added. Claims 1, 3, 6, and 21 have been amended.  Claims 2, 5,12, 21-22 have been withdrawn.  Claim 24 directed to a non-elected species( b) i.e. carrier comprises an antibody (b)  wherein polypeptide includes a detectable label (ii) is withdrawn.  Claims 11 and 14 have been cancelled.  Claims 1, 3-4, 6, 13, 23, 25-26 are examined in view of the elected species.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application EP20158348.1, does not disclose the claimed SEQ ID 12 (claim 1) . As applicant added matter to the disclosure which is not supported by the disclosure of the parent application as originally filed the instant examined claims  are given priority only to the filing date of 2/20/2020.   
Response to Applicant arguments
Applicant arguments have been considered bot not found persuasive.  While prior-filed application EP20158348.1 discloses SEQ ID 1 and variants, there is not disclosure of a fragment consisting of SEQ ID 12.  Although, it might be “obvious” to arrive at a fragment of SEQ ID 12, there is no express or implicit teaching in the specification indicating possession to do so. 
New Claim Rejections - 35 USC § 112- New Matter
Claim 25 is rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".
The claims have been amended to recite the limitations for: “the secondary antibody recognizes mammalian and/or human IgA.” However, the instant specification appears devoid of such description regarding “the secondary antibody recognizes mammalian and/or human IgA”. There is no support in the specification for a method as claimed comprising incubating a secondary antibody with the carrier  “the secondary antibody recognizes mammalian and/or human IgA.” The specification fails to disclose either explicitly or implicitly, the newly introduced limitations, as claimed.  MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  
This is a new matter rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 merely states a result to be obtained without providing boundaries to the carrier comprising a polypeptide as the presence of a polypeptide is optional. The claim limitations are unclear as they merely state a function without providing any indication about how the function is performed. As a result, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g).
Regarding claim 6, claim 1 recites the steps of incubating a sample with a diagnostically useful carrier comprising a polypeptide immobilized thereon [..] and detecting binding of an IgA class antibody to the polypeptide.  Claim 6 recites “wherein the infection is detected at [..].  The scope of the claim is vague as claim 1 encompasses samples from subjects suspected of having an infection and does not recite “detecting an infection”.  The nexus between the incubation steps (a) and ii and detection of an infection is missing.  The specification discloses using the same carrier and detecting some level of antibodies in SARS-CoV -2 in subjects diagnosed with SARS-CoV -2  or MERS or OC43 (table 1) and therefore is not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 has been amended to recite a method, comprising: incubating a sample from a patient having or suspected of having a SARS-CoV-2 infection with a 
the polypeptide consisting of optionally, 
one or more of each of a detectable label, a linker and/or a tag, and the sequence of SEQ ID NO: 1, SEQ ID NO: 12, and/or SEQ ID NO: 31 or 
(b) a secondary antibody that recognizes IgA class antibodies; 
detecting binding of an IgA class antibody to the polypeptide by
 (i) in the case of (a), incubating a secondary antibody comprising a detectable label with the 
(ii) in the case of (b), wherein the polypeptide includes the detectable label, incubating the polypeptide 
Claim interpretation 
consisting of optionally, 
one or more of each of a detectable label, a linker and/or a tag, and the sequence of SEQ ID NO: 1, SEQ ID NO: 12, and/or SEQ ID NO: 31 is not required on the carrier as it is optional.  Therefore the carrier comprises any polypeptide.  Therefore the method is limited to: incubating a sample from a patient having or suspected of having a SARS-CoV-2 infection with a carrier, wherein the carrier comprises (a) a polypeptide that is immobilized to the carrier, (step a, elected species) and incubating a secondary antibody comprising a detectable label with the carrier (i). 
Claims 1, 4, 6, 13, 23, 26 are rejected are rejected under 35 U.S.C. 102(a)(1)) as being anticipated by Zhao et al (Journal of Clinical Virology 2005;vol 33,pages 12-18).
Zhao et al teach throughout the publication and especially on page 13 left third paragraph, obtaining  a blood/serum sample (instant claim 4,13)  from a patient having high fever, cough, pulmonary infiltrates which reads on a patient suspected of having a SARS-CoV-2 infection as the instant specification discloses fever, cough, shortness of breath are common symptoms of SARS-CoV-2 patients and SARS-CoV  (page 24 first paragraph). Zhao et al teach incubating the sample on a microliter plate (instant claim 26) comprising a recombinant S protein (instant claim 23) immobil9ized thereon  and incubating with a secondary antibody i.e. HRP labeled anti-human IgG (bridging paragraph pages 13-14) to detect IgG antibodies (Abstract) in an ELISA format (Abstract).   Zhao et al teach infection is detected at five days or fewer, between 6 and 14 days or 14 days or more (table 1) (instant claim 6).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 13, 23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US20080213284) Wu et al (IDS Reference) and Zhang et al (IDS Reference) in view of Wu et al. (J.Biomed Sci 2004;11:117-126) further referred as Wu II
Claim interpretation.  
As SEQ ID 1 refers to the SARS-CoV-2. spike protein and SEQ ID 12 is a fragment thereof, carrier comprising the spike protein of SARS-CoV-2 comprises SEQ ID 12. 
Chong et al. teach throughout the patent and especially in Abstract [0028] methods for diagnosing infections with a corona virus comprising obtaining a sample i.e. Chong et al. teach the S protein comprises receptor binding domains that mediate the target cell binding and entry of the corona virus and therefore can be targeted for diagnosing or treating the SARS infections [0014].  Chong et al. teach obtaining the sequence of a SARS Cov virus from the GeneBank (example 1) , cloning the annotated S protein and fragments (example 2-3) and mapping epitopes (example 6) using standard techniques, wherein epitopes, fragments comprising epitopes can be used as target antigens in diagnostic kits .   In one embodiment, Chong et al. teach an ELISA format wherein the carrier comprises an ELISA microliter well coated with the recombinant fragments to form a complex with anti-S antibodies in the sample complex, wherein the complex is detected with an anti-human IgG conjugated to HRP for optical detection.   Such ELISA assays can be used as diagnostic kits to detect the presence of anti-SARS COV antibodies [0072], which reads on the instant diagnostically useful carrier comprising a polypeptide immobilized to the carrier.
While Chong et al. teach the methods for diagnosing a corona virus by detecting antibodies the spike (S)  protein of a corona virus i.e. SARS CoV virus, Chong et al. is silent regarding SARS-CoV-2.  
However, SARS-CoV-2 is an emerging corona virus that has been isolated from a pneumonia patients in Wuhan, sequenced, annotated i.e. gene S. and deposited with the accession MN908947 as shown in Wu et al  (page 266, left last paragraph) and Zhang et al (whole publication), which reads on the instant SARS-CoV-2 as the instant specification discloses SARS-CoV-2 refers to a virus having the genome deposited under the GenBank accession code MN908947, (page 26), wherein Version MN908947.3 was published on 1/17/.2020 and identical to the nucleotide sequence of instant SEQ 13 as evidenced by the instant specification (page 26) thus necessarily comprising the S polypeptide comprising SEQ ID NO: 1 or SEQ ID NO:12 as claimed.   
In addition, Wu et al. teach the predicted 3-D protein structures of the SARS-CoV-2 aka WHCV is closely related to SARS-CoV suggesting SARS-CoV-2 can efficiently use human ACE2 as a receptor for cellular entry which could facilitate human to human transmission (page 268, left first paragraph).  
It would have been prima facie obvious, before the effective filing of the claimed invention, to perform the method of Chong et al.  for the diagnosis of the newly emerging  corona virus of Wu et al. and Zhang et al  in suspected subjects wherein a polypeptide comprising SARS-CoV-2 S protein  i.e. instant SEQ ID 1 or an  fragment thereof of are immobilized on a diagnostically useful carrier as for example an ELISA support as taught in Chong et al.  One would be motivated to do so as both S protein from SARS-CoV and SARS-CoV-2 comprises receptor binding domains that mediate the target cell binding and entry of the corona virus as taught in Chong et al and  Zhang et al  respectively, and therefore can be targeted for diagnosing or treating the SARS infections  taught in Chong et al.  [0014]. Finding  mapping epitopes of the SARS-CoV-2 S protein would have been obvious as the methods of epitope mapping and cloning polypeptide fragments comprising relevant epitopes to obtain recombinant Chong et al.   
Chong et al., Wu et al. and Zhang et al are relied upon as in the 103 rejection above.  
Chong et al., Wu et al. and Zhang et al are silent regarding detecting an IgA antibody wherein an infection is detected at 5 days or fewer after onset of  SARS-CoV-2  
Wu II teach that because humoral immunity displays different isotypes of antibodies including IgA, IgG and IgM during infection, evaluation whether these antibodies could be used as diagnostic indices for the viral infection is needed.(page 118 right first full paragraph).  In particular, Wu II. teach detecting various immunoglobulin classes in serum samples from probable SARS patients obtained at 5 days (Fig 4) or less in Western blot assays wherein recombinant SARS COV proteins including the S protein using labeled secondary antibodies i.e. HRP conhugate anti-human igA (page 119last paragraph)(instant claim 25)  
It would have been prima facie obvious, before the effective filing of the claimed invention, to perform the method of Chong et al.  Wu et al. and Zhang et al  in suspected subject for the diagnosis of the newly emerging  SARS-CoV-2 wherein samples are obtained at 5 days or less and further evaluate different isotypes of antibodies including IgA, IgG and IgM during infection as taught in Wu II.
One would be motivated to do so to provide a sooner diagnosis in a more sensitive ELISA format to allow for prompt treatment. As the instant claims and the prior art use the same subjects and diagnostic carriers comprising the S1 SARS-CoV-2 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1 741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1 727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements i.e. recombinant S protein/fragments from  SARS-CoV-2  (instant claim 23) according to known methods as taught in Chong et al. and Wu II that is ready for improvement for use in diagnostic assay to detect IgA antibodies to SARS-CoV-2  in human blood to yield predictable results.
Response to Applicant arguments
Applicant arguments have been considered but not found persuasive 
Applicant argues that the amended to recite that the peptide consists of, inter alia, SEQ ID NOs: 1, 12, and/or 31, and optionally one or more linker, tag, and/or label however the features relied upon are not present in the amended claims.  It is initially noted that In, as amended the claims recite the polypeptide as optional as well.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant arguments that there is no discussion of the importance of IgA antibodies in any of Chong, Zhang, and Wu one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller , 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc. , 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145. In this case, the reference of Wu et al. expressly suggests that because humoral immunity displays different isotypes of antibodies including IgA, IgG and IgM during infection, evaluation whether these antibodies could be used as diagnostic indices for the viral infection is needed.(page 118 right first full paragraph). 
Applicant argues that there is no homology between some fragments of SARS CoV spike “S” protein i.e. S5/S6 of Wu II that showed reactivity for IgA  and SARS-CoV-2. spike protein i.e. SEQ ID 1, while some fragments of the S SARS CoV i.e. S2 have some homology with  SARS-CoV-2. spike protein i.e. SEQ ID 1 but do not show immunoreactivity to IgA fig.3  concluding that Wu II provides only invitation to experiment.  In response to this, it is noted that any attorney statements which are not evidence regarding the inoperability of the prior art, must be supported by an appropriate affidavit or declaration.  However in this case, whether some fragments of the S protein of SARS-CoV  may be more or less reactive with IgA during the infection, this does not teach away from evaluating detecting IgA antibodies to the S protein of SARS-CoV-2 during the SARS-CoV-2 infection.  In this case, the reference of WU II is relied for the expressed suggestion that evaluation of IgA, IgG and IgM as diagnostic indices for the viral infection is needed due to the fact that humoral immunity displays different isotypes of antibodies including IgA, IgG and IgM during infection and provides motivation to perform the method of Chong et al.  for the diagnosis of the newly emerging  corona  Wu et al. and Zhang et al  wherein samples are obtained at 5 days or less and further evaluate different isotypes of antibodies including IgA, IgG and IgM during infection as taught in Wu II., to do so to provide a sooner diagnosis.   As the instant claims and the prior art use the same subjects and diagnostic carriers comprising the S1 SARS-CoV-2 polypeptides detection of IgA SARS-CoV-2  antibodies would have been obvious and resulted in detecting  an infection as claimed.  
Claims 1, 4, 6,13, 23, 25-26  are rejected under 35 U.S.C. 103 as being unpatentable over Liu (IDS Reference) as evidenced by Beijing Wantai ELISA (IDS Reference) in view of Zhao et al. and as evidenced by Wu II.
Liu et al teach throughout the publication that on February 14, Shenzen [..] and Beijing Wantai jointly developed an antibody kit for the novel new corona virus using double antigen sandwich ELISA.  Liu et al teach IgG and IgA antibodies were determined.  The infection i.e. false negative is detected within 3 days (instant claim 6) While Liu et al do not detail the double antigen sandwich ELISA, such test necessarily has an antigen immobilized onto a carrier also as evidenced by Beijing Wantai ELISA.  As antibodies against the virus are detected in blood/serum, the method necessarily comprise incubating a blood/serum sample with the immobilized antigen and further detection with a labeled antigen also as evidenced by Beijing Wantai ELISA (whole publication).    
Liu as evidenced by Beijing Wantai ELISA are silent regarding using a labeled secondary antibody.  However using a labeled labeled secondary antibody.to detect and antigen antibody complex is well known in the art also taught in Zhao et al. 
Zhao et al are relied upon as in the 102 rejection above. 
It would have been prima facie obvious, before the effective filing of the claimed invention, to perform the method of Liu as evidenced by Beijing Wantai ELISA for the diagnosis of the newly emerging  corona virus of Liu as evidenced by Beijing Wantai ELISA in suspected subjects wherein a complex between the antigen and human IgG or human IgA  to the viral antigen is detected with a labeled anti-human antibody as taught in Zhao et al. i.e. anti-human IgG antibody.  As Liu teach detection of IgA, using the corresponding anti-human IgA would have been obvious.  As both labeled antigens and labeled antibodies were art recognized equivalents for the detection of an antigen-antibody complex, The selection of known equivalents would be within the level of ordinary skill. One would be motivated to do so as the secondary antibodies are commercially available as evidenced by Zhao et al. and Wu II. (page 119 right last paragraph).
Regarding claim 23, it would have been obvious to use an polypeptide antigen that is made recombinatly.  One would be motivated to do so as for assay reproducibility. 
.Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon) without 
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2A, Prong 1: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature and an abstract idea. 
Specifically, the claim is directed the naturally occurring correlation between antibodies in samples from patients having or suspected of having SARS-CoV-2  and detecting an infection (claim 6).   The correlation between marker levels and presence of disease is also a law of nature/ natural phenomenon insofar as such a correlation exists in nature apart from any human action. See MPEP2106.04(b)
Also, the claim is directed to an abstract idea, because such concepts as detecting an infection  by performing clinical tests and thinking about the results have been characterized by the courts as abstract ideas (July 2015 Update, Quick Reference Sheet; see also Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) and In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). See MPEP2106.04(a)(2).  
Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims are not integrated into a practical application.
This judicial exception is not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. In this case, providing diagnosis and detecting an infection  d, without more, is a judicial exception and not a practical application thereof. There are no subsequent steps recited that would be performed depending on the results of the assay. Here, applicant’s method steps are not tied to a particular machine and does not perform a transformation. 
While a reference is made to binding an antibody to an immobilized polypeptide comprising this, results in a temporary and reversible change of the protein, this is not a transformation in the legal sense of the word as there is no fundamental change in the nature of the protein itself.  There are not additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
In addition to the judicial exceptions, the claims also recite the step of 
SEQ ID NO: 12, incubating a secondary antibody comprising a detectable label with the carrier.
The step of incubating a sample comprising an antibody with its polypeptide antigen to form a complex that is further incubated with a secondary antibody comprising a detectable label with the diagnostically useful carrier to detect the was previously taken by those in the field of antibody detection and therefore fail to add a feature that is more than well-understood, purely conventional or routine as cited above and in addition see .  It is noted addition SEQ ID 1 is known in the art as cite above and contacting a sample comprising an antibody with SEQ ID 1  coated in an ELISA  well for the detection of IgA antibodies  its polypeptide antigen to form a complex  is also taught in taught as cited above and in addition see  Beijing Wantai (IDS Reference), Liu Chenguang (IDS Reference), Nordic Biosite (IDS Reference).  
In addition, more recent court opinions, explain that even accepting the fact that the step of detecting antibodies to a specific protein in a blood serum or plasma sample is  routine and conventional the court of Appeals  for the Federal Circuit decided in Athena Diagnostics  v Mayo Collaborative Services (Fed Cir, 2017-2508, 2/6/2019) as follows:
we cannot hold that performing standard techniques in a standard way to observe a newly discovered natural law provides an inventive concept. This is because  “[t]he  inventive  concept  necessary  at  step  two . . . cannot be furnished by the unpatentable law of nature . . . itself.” Genetic Techs. Ltd. v. Medial L.L.C., 818 F.3d 1369, 1376 (Fed. Cir. 2016); see Mayo, 566 U.S. at 73 (considering whether the “claimed processes (apart from the natural laws themselves)” were 

Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception. 
Response to applicant arguments
Applicant arguments have been considered but not found persuasive 
Applicant arguments regarding claim 1 are moot in view of the modified rejection above.  Applicant did not present any arguments regarding claim 6. 
Conclusion
All other objections and rejections recited in the Office Action of 7/12/2021 are withdrawn in view of Applicant's amendments and/or arguments. 
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641